DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, William et al. (GB-1,604,418) reference discloses a process for separation of particulate materials of different densities by means of a fluidized bed (Page 1, Lines 12-15) comprising steps of selecting two fluidized particle layers of different densities wherein the lower fluidized particle density is arranged to be between the lowest and intermediate particulate material densities and the highest fluidized particle density is arranged to be between the highest and intermediate particulate material densities wherein the fluidity of the bed being produced by causing a non-pulsating flow of gas or liquid to be passed therethrough (Page 1, Lines 52-62 and Page 2, Lines 79-100). However, Williams et al. does not disclose the steps of selecting coarse particles and fine particles as beneficiation medium particles, wherein an aerodynamic diameter of the coarse particles is greater than an aerodynamic diameter of the fine particles, and an aerodynamic diameter ratio of the coarse particles to the fine particles is not greater than 10 and under an effect of a gas flow, the coarse particles and the fine particles beginning to be fluidized to form a high-density beneficiation region and a low-density beneficiation region, respectively, and the coarse particles and the fine particles being in a mixed state at a contact interface to form an intermediate-density beneficiation region and feeding minerals to be beneficiated from an upper portion of the dry beneficiation system of the gas-solid fluidized bed to pass through the low-density beneficiation region, the intermediate-density beneficiation region, and the high-density beneficiation region in sequence, to complete a beneficiation of the minerals. There is no motivation/suggestion to modify the process of Williams et al. with the claimed steps of forming intermediate-density beneficiation region.
Claims 2-10 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774